PER CURIAM:
Plaintiffs-appellants (“plaintiffs”) brought a class action lawsuit against N2K, Inc., an on-line music entertainment company that uses the Internet to sell, market, and promote music and other merchandise. Plaintiffs alleged that defendants-appellees (“defendants”) violated Sections 11 and 15 of the Securities Act of 1933, 15 U.S.C. §§ 77k and 77o (1994), by disseminating materially false and misleading offering materials in connection with a secondary offering of N2K common stock. Specifically, plaintiffs alleged that defendants had a duty, but knowingly failed, to disclose the 1998 first quarter results of N2K’s operations in the prospectus. Defendants moved pursuant to Fed.R.Civ.P. 12(b)(6) to dismiss the complaint for failure to state a claim upon which relief can be granted. The District Court granted defendants’ motion and dismissed the complaint with prejudice. See In re N2K Inc. Securities Litigation, 82 F.Supp.2d 204 (S.D.N.Y.1999). We affirm on the opinion of Judge Baer.1

. We express no opinion on the views set forth in footnote 10 of the District Court's opinion.